Citation Nr: 0900035	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-24 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for multiple 
sclerosis (MS).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above-referenced 
claim.  

A formal hearing was held before a Decision Review Officer at 
the RO in March 2006.  The transcript of the hearing was 
obtained and has been incorporated as part of the claims 
file.  

A Board hearing was scheduled for October 23, 2008, at the 
RO.  In an October 2008 letter to the RO, the veteran 
requested that the hearing be canceled.  Therefore, the 
request for a Board hearing at the RO is deemed withdrawn and 
the Board will continue with the appeal.  See 38 C.F.R. § 
20.704(d) (2008).


FINDINGS OF FACT

1.  In February 2004, the RO denied entitlement to service 
connection for MS.  The veteran did not perfect an appeal of 
that decision.

2.  Evidence received since the February 2004 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for MS, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2004 RO decision which denied the veteran's 
claim of entitlement to service connection for MS is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104(a); 20.1103 (2008).

2.  Subsequent to the February 2004 RO decision that denied 
the veteran's claim of entitlement to service connection for 
MS, new and material evidence sufficient to reopen the claim 
was not received; therefore, the claim remains denied.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA satisfied the duty to notify with respect to the 
application to reopen the previously denied claim by means of 
a letter to the veteran dated in July 2004.  The veteran was 
told of what was required to substantiate his claim for 
reopening a previously denied claim, and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he indentified as being helpful to 
his claim.  The letters provided the veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Under these circumstances, 
the Board finds that VA has satisfied the requirements of the 
VCAA.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  

In a March 2005 letter, the veteran's representative 
indicated that medical records of the veteran's treatment at 
VA medical center (VAMC) in Miami, Florida dated in 1990 had 
not been obtained.  According the veteran's representative, 
the VAMC Miami indicated that treatment records from 1990 
were archived and would take months to retrieve.  A request 
was made to hold the veteran's claim in order to possibly 
locate the records.  

A VA Form 119 Report of Contact dated in December 2003 shows 
that the RO had already contacted the VAMC Miami in an 
attempt to secure any treatment records dated in 1990.  The 
VAMC Miami indicated that there were no treatment records for 
the veteran in existence from the this time period.  In April 
2005, the RO made a further inquiry into this matter, 
however, it did not receive any new information regarding the 
existence of the medical records.  

A VA examination need not be provided for the veteran's 
claims to reopen.  In the absence of new and material 
evidence submitted by the claimant, the duty to assist by 
affording the veteran a VA examination is not triggered.  See 
38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am.  v.  
Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003) (holding that VA need not provide a medical examination 
or medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the 
veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach).

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Analysis

By a February 2004 rating decision, the RO denied the 
veteran's claim of service connection for MS because MS was 
not present in service, and did not manifest to a compensable 
degree within seven years of discharge from service.  The 
veteran did not perfect a substantive appeal.  Thus, the 
February 2004 rating decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.113.

As a general rule, Board decisions are final.  38 U.S.C.A. §§ 
511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.  Nevertheless, a 
claim will be reopened in the event that new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
February 2004 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the 
veteran's claim of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which as been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A.§ 5108.  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under VA regulations, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  
 
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the February 2004 RO 
decision consisted of the service medical records, records 
from the VAMC in Bay Pines, Florida, dated from December 2000 
to January 2004, showing a diagnosis of MS in December 2000 
and subsequent treatment for the condition; records from the 
VAMC Miami dated from April 1991 to May 1992 showing a 
diagnosis of bilateral hip avascular necrosis; a May 2003 VA 
Form 119 Report of Contact documenting a conversation between 
the RO and the veteran, during which he reported having 
received medical treatment the VAMC Miami from January 1990 
to December 1990; outpatient records of treatment for an 
unrelated condition at the VAMC in Ft. Myer's, Florida dated 
from August 2002 to January 2003; and a December 2003 VA Form 
119 Report of Contact showing that the VAMC Miami informed 
the RO that there were no treatment records for the veteran 
dated in 1990.  

Potentially relevant evidence received subsequent to the 
February 2004 rating decision consisted of service medical 
records, and private medical records from P.A.C., M.D., dated 
from February 1995 to November 1998, documenting treatment 
for bilateral aseptic necrosis of the hips and chronic sprain 
of the lumbrosacral spine; and from J.R., D.C. dated in May 
1996 to February 1998 regarding treatment for lower back pain 
secondary to a motor vehicle accident that occurred in May 
1996.  The RO obtained Social Security Administration (SSA) 
records associated with the veteran's application for SSA 
disability benefits based on his bilateral hip diagnosis.  
Additionally, records were received, some of which were 
duplicative of those already of record, from the VAMCs in 
Fort Myers, Bay Pines, Miami, and Tampa Florida, to include:  
records from the VAMC Fort Myers dated from March 2006 to 
August 2007 reflecting the veteran's report of MS symptoms 
first manifesting in the early 1990's; records from the VAMC 
Bay Pines dated from December 2000 to May 2006 showing a 
report of MS symptoms beginning in the 1970's, a diagnosis of 
MS in December 2000, and subsequent treatment for MS; records 
dated from April 1991 to May 1992 from the VAMC Miami showing 
treatment for bilateral hip avascular necrosis; diagnoses; 
records from the VAMC Tampa dated from July 2004 to June 2007 
showing treatment for MS.

During a March 2006 formal hearing at the RO, the veteran 
testified that he believed he demonstrated early symptoms of 
MS during service.  According to his testimony, he was 
treated for stomach problems, light headiness, and dizziness 
during service, and that a physician indicated that it 
"sounds like .... MS."  He stated that he was also treated 
for headaches during service by a private physician, but 
speculated that the physician was likely deceased given the 
time that had passed since treatment.  The veteran also 
testified that he received treatment from A.R., M.D. for a 
work related injury following his discharge.  

Subsequently, the RO attempted to obtain treatment records 
for the veteran's work related injury.  In May 2006 letter, 
Dr. A.R.'s, office stated that the veteran's records had been 
purged due to their age.

The Board notes that service connection will be granted if it 
is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303. 
 
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. 

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
When a veteran served 90 days or more during a period of war 
or after December 31, 1946, and MS becomes manifest to a 
degree of 10 percent within seven years from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

The Board has reviewed the evidence received since the 
February 2004 rating decision and has determined that much of 
it is new, as it was not of record before February 2004.  It 
is not material, however, because it is not probative of the 
issue at hand, which is whether MS is related to the 
veteran's active duty of service or whether it manifested 
within seven years of separation.  The most recent newly 
submitted medical evidence does not relate his MS to service 
and entails primarily notations regarding current treatment 
for MS.  Included in this most recent evidence is a comment 
by the veteran that he first had symptoms of MS in the early 
1990's.  The Board finds that this statement is not new in 
that prior to the February 2004 rating decision the veteran 
claimed that either his MS first manifested during service or 
within the presumptive period for service connection.  The 
veteran did offer testimony regarding his claim during the 
March 2006 formal hearing, testimony that was not previously 
of record at the time of the February 2004 rating decision.  
Regardless, any assertion of the veteran as to the etiology 
or onset of his MS is not considered competent medical 
evidence and cannot be credited by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 494, 495-95 (1992); see also 38 
C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Without competent 
specifics as to the approximate date of onset of MS, service 
connection for MS cannot be granted because there is no 
evidence that MS had its onset during a period in which the 
veteran was actually in service or within any applicable 
presumptive period.

With regard to the veteran's contention that while he was in 
service a physician indicated that he possibly had MS, the 
Board notes that the service medical records continue to show 
no diagnosis of MS during service.  Additionally, the 
evidence added to the record since February 2004 fails to 
include a competent medical opinion indicating that any 
complaint or symptom in service was the initial manifestation 
of MS.  

The Board is sympathetic as to the veteran's contention that 
his MS was manifested while in service and in the seven years 
following his discharge from service.  However, until the 
veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim (by, for 
example, submitting competent scientific or medical evidence 
that he had multiple sclerosis within seven years of 
discharge from service), the benefit of the doubt doctrine 
does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

It is clear from the foregoing discussion that the newly 
submitted evidence is not material because none of it is 
probative of the issue at hand, which is whether the 
veteran's MS is related to service or falls within the 
presumptive period for service connection.  38 C.F.R. §§ 
3.307, 3.309.  Due to the lack of competent and persuasive 
medical evidence that MS is related to service, there is no 
reasonable possibility of the substantiation of the claim of 
entitlement to service connection for MS.  Id.; 38 C.F.R. § 
3.156(a); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 


3.303.  Accordingly, the veteran's claim of entitlement to 
service connection for MS is not reopened and remains denied.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for MS is not 
reopened and the appeal is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


